DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajimiri et al. (hereinafter “Hajimiri”, US Pat No. US2004/0124931) and in view of Shirinfar et al. (hereinafter “Shirinfar”, US Pat. No. 2014/0070898).
As per claim 1, Hajimiri disclosed a voltage controlled oscillator (see at least fig. 2) comprising a plurality of oscillator cores (see fig. 2, 202, 204, 206, 208) coupled in 
Hajimiri disclosed the plurality of oscillator cores coupled in series but not explicitly magnetically coupled in series. However, Shirinfar disclose such VCOs circuity magnetically coupled in series (see 0029-0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the VCOs of Hajimiri to magnetically couple in series, as taught by Shirinfar, in order to reduce noise while adjusting the required frequency to a certain range can be easily achieved. 
As per claims 2 and 11, the VCO of Hajimiri and Shirinfar further disclosed the plurality of oscillator cores comprises M oscillator cores, with M equal to 4 or more (see Hajimiri, fig. 2, 202, 204, 206, and 208).
As per claims 3 and 12, the VCO of Hajimiri and Shirinfar further disclosed each oscillator core comprises first and second inductive portions (see Hajimiri, fig. 2, 210, 212, 214, 216), the first and second inductive portions of each of the oscillator cores being magnetically coupled to a common inductive loop (see Hajimiri, fig. 3A, 310).
As per claims 4 and 13, the VCO of Hajimiri and Shirinfar further disclosed a first output line coupled to one end of the common inductive loop and a second output line coupled to the other end of the common inductive loop (see Hajimiri, fig. 3A, 312).
As per claims 5 and 14, the VCO of Hajimiri and Shirinfar further disclosed the common inductive loop forms a regular polygon shape having at least four sides, and the first and second inductive portions are positioned adjacent to the sides of the common inductive loop (see Hajimiri, fig. 3A, 310)..

As per claims 7 and 16, the VCO of Hajimiri and Shirinfar further disclosed the common inductive loop comprises a common mode voltage connection (see Hajimiri, fig. 2, + and -), at a mid-point along a first side of its sides or at a vertex between two of the sides (see Hajimiri, fig. 3A, 312) and the first and second differential output lines coupled to a second of its sides opposite to the first side (see Hajimiri, fig. 3A, 312).
As per claims 8 and 17, the VCO of Hajimiri and Shirinfar further disclosed each oscillator core comprises a varactor (see Hajimiri, 0033), and a differential amplifier having a first output node coupled to one end of the first inductive portion and a second output node coupled to one end of the second inductive portion, the varactor being coupled between the first and second output nodes (see Hajimiri, fig. 3A, 302, 304, 306, 308).
As per claim 9, the VCO of Hajimiri and Shirinfar further disclosed each oscillator core selectively activatable (see Shirinfar, fig. 7, 0049).
As per claim 10, as rejected above in claim 1, Hajimiri further disclosed a communications device (see Hajimiri, 0003) comprising an antenna circuit (inherently) 
As per claim 18, the VCO of Hajimiri and Shirinfar further disclosed a control circuit coupled to the voltage controlled oscillator (see Hajimiri, 0033. The capacitors can also or alternatively be implemented as varactors to allow frequency tuning, the tuning can be achieved by the control voltage of the VCO, the tuning techniques can be combined to provide for a coarse and a fine tuning voltage), the control circuit configured to provide a respective enable signal to each oscillator core (see Shirinfar, fig. 7, 0049).
As per claim 19, the VCO of Hajimiri and Shirinfar further disclosed a control circuit coupled to the voltage controlled oscillator, the control circuit configured to provide a control voltage to each of the plurality of oscillator cores oscillator (see Hajimiri, 0033)
As per claim 20, the VCO of Hajimiri and Shirinfar further disclosed the control circuit is further coupled to the antenna circuit oscillator (see Hajimiri, 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

March 15, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643